     Case 4:18-cr-00575 Document 196 Filed on 08/29/19 in TXSD Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


UNITED STATES OF AMERICA,                       §
                                                §
                                                §
                                                §
       v.                                       §
                                                §           Cause no. 4:18-cr-575
JACK STEPHEN PURSLEY,                           §
                                                §
                                                §
       Defendant                                §



              DEFENDANT PURSLEY’S PROPOSED VOIR DIRE TOPICS


       Defendant Jack Stephen Pursley respectfully presents the following topics for

consideration by the Court in conducting voir dire. Pursley proposes that questions on such topics

be asked with regard to both the prospective jurors and their immediate family members:

   1. Unfavorable interactions with lawyers

   2. Experience hiring lawyers and/or accountants to assist with business matters

   3. Experience relying on professionals to advise about something you know little about

   4. Feelings about hiring a professional to find ways to reduce taxes

   5. Feelings toward entrepreneurs who start many businesses

   6. Experience with business partnership disputes

   7. Attitudes about people who have been charged with a crime

   8. Experience working overseas

   9. Experience working for a (worker) placement agency or “temp agency”

   10. Experience working for the government or law enforcement


PURSLEY’S PROPOSED VOIR DIRE TOPICS                                                       PAGE 1
     Case 4:18-cr-00575 Document 196 Filed on 08/29/19 in TXSD Page 2 of 2



                                             Respectfully submitted,

                                             /s/ Nicole T. LeBoeuf

                                             Victor D. Vital
                                             State Bar Number 00794798
                                             S.D. Texas Bar Number 25730
                                             Alicia M. Barrs
                                             State Bar Number 24109620
                                             S.D. Texas Bar Number 3438290
                                             BARNES & THORNBURG LLP
                                             2121 N. Pearl Street, Suite 700
                                             Dallas, TX 75201-2469
                                             Telephone: (214) 258-4200
                                             Facsimile: (214) 258-4199
                                             victor.vital@btlaw.com
                                             abarrs@btlaw.com

                                             Nicole Therese LeBoeuf
                                             State Bar Number 00791091
                                             S.D. Texas Bar Number 29595
                                             LEBOEUF LAW PLLC
                                             325 N. St. Paul, Ste. 3400
                                             Dallas, TX 75201
                                             Telephone: (214) 624-9803
                                             Facsimile: (214) 602-4353
                                             nicole@leboeuflaw.com

                                             Seth H. Kretzer
                                             State Bar Number 24043764
                                             LAW OFFICES OF SETH KRETZER
                                             440 Louisiana Street, Suite 1440
                                             Houston, TX 77002
                                             Telephone: (713) 775-3050
                                             Facsimile: (713) 929-2019
                                             seth@kretzerfirm.com

                                             Attorneys for Defendant Jack Stephen Pursley

                                CERTIFICATE OF SERVICE

        I certify that on August 29, 2019, a copy of this document was served on all counsel of
record through filing on the ECF System.

                                             /s/ Nicole T. LeBoeuf
                                             Nicole T. LeBoeuf


PURSLEY’S PROPOSED VOIR DIRE TOPICS                                                       PAGE 2
